In a negligence action to recover damages for personal injuries, the defendants Graco, Inc., and Painters Market, Inc., separately appeal from two orders of the Supreme Court, Queens County (Lisa, J.), both dated January 16, 1996, which denied their respective motions for summary judgment dismissing the complaint.
*281Ordered that the orders are affirmed, with one bill of costs.
The Supreme Court properly denied the defendants’ motions for summary judgment. The plaintiff has proffered sufficient evidence to establish the existence of material issues of fact (see, Zuckerman v City of New York, 49 NY2d 557).
The defendants’ remaining contentions are without merit. Copertino, J. P., Sullivan, Friedmann and Goldstein, JJ., concur.